Title: From Thomas Jefferson to Anthony Finley, 13 February 1822
From: Jefferson, Thomas
To: Finley, Anthony


                        
                        
                            
                            Feb. 13.
                    Th: J. returns his thanks to mr Finlay and thro’ him to the managers of the Apprentices Library for the valuable little book he has been so kind as to send him. he wonders how so  excellent a production should have been so little known. it is certainly calculated to do much moral good, & the publicn of it will probably be the saving of many young men. with his thanks he begs leave to present his respectful salutns
                        